Citation Nr: 0904128	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
retinopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and August 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, denying the veteran's claim for an increased 
rating for his service-connected diabetes mellitus with 
retinopathy, currently rated as 20 percent disabling.

The Board notes that the veteran is separately evaluated for 
nephropathy secondary to his service-connected diabetes 
mellitus and was assigned a 60 percent disability rating for 
that disorder in a June 2006 rating decision by the Waco RO.  
However, in its November 2006 statement of the case, the RO 
mistakenly identified the veteran's nephropathy as being 
included in his 20 percent rating for diabetes mellitus.  The 
RO rectified its mistake in its April 2007 supplemental 
statement of the case, clarifying that the veteran has been 
awarded a separate 60 percent disability rating for diabetic 
nephropathy, which disorder is not considered in the 20 
percent rating for diabetes mellitus with retinopathy 
currently on appeal.  The veteran has not appealed his 60 
percent rating for diabetic nephropathy; therefore, that 
issue will not be addressed by the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected diabetes mellitus has 
required the use of insulin, as well as a restricted diet; a 
requirement that the veteran regulate his activities due to 
his diabetes mellitus has not been shown.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for service-connected diabetes mellitus with retinopathy have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through an April 2006 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence needed to support his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2006 
letter.

Here, however, the Board notes that the duty to provide 
notice relating to the veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the Board finds that the VCAA duty to notify 
was satisfied subsequent to the initial RO decision by way of 
the November 2006 statement of the case (SOC) that, together 
with the notice provided to the veteran in the April 2006 
notice letter, fully addressed all notice elements.  
Specifically, the April 2006 notice letter notified the 
veteran of his and VA's respective duties for obtaining 
evidence.  The letter also gave examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain in support of his claim.  The April 2006 letter 
further informed the veteran of what evidence was required to 
substantiate the claim, including the impact of his 
conditions on employment.  The letter further notified the 
veteran that if an increase in his service-connected 
disability was found, a rating from 0 percent to as much as 
100 percent could be assigned based on the nature of the 
disability involved, and provided notice of the specific 
criteria necessary to obtain a higher rating of 40 percent 
under the Diagnostic Code relevant to his claim.  The 
November 2006 SOC further provided the veteran with notice of 
the requirements for a higher rating under the Diagnostic 
Code relevant to his claim and informed him that his 
disability rating would be based in part on the effect the 
disability has had on his daily life. 

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The RO has also re-adjudicated 
the claim after the notice was provided by way of an April 
2007 supplemental statement of the case.  The Board further 
notes that although the Court has held in Mayfield, supra, 
that post-decisional documents are inappropriate vehicles 
with which to provide notice, the RO in this case provided 
VCAA-compliant notice that was followed by a re-adjudication 
of the veteran's increased-rating claim.  The Board concludes 
that during the administrative appeal process the veteran was 
provided the information necessary such that further action 
to provide additional notice would be merely duplicative of 
what has already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
veteran was given the opportunity to respond following both 
the April 2006 notice letter and the November 2006 SOC.  In 
addition, following the RO's issuance of the November 2006 
SOC, his claim was re-adjudicated in April 2007.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the notice requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claim.  The veteran 
was given VA examinations in January 2005, June 2006, and 
August 2006.  Although it acknowledges that the veteran's 
representative stated in a January 2009 informal hearing 
presentation that the veteran had complained of worsening 
symptoms of diabetes mellitus necessitating a new VA 
examination, the Board finds that the veteran himself has not 
in fact made such claims.  Looking specifically to the 
veteran's November 2006 VA Form 9 (Appeal to Board of 
Veterans Appeals), the Board finds only that the veteran 
contended that he desires a rating higher than 20 percent for 
his service-connected diabetes mellitus with retinopathy.  
Contrary to the representative's assertion, nowhere in the 
veteran's VA Form 9 does he state that his diabetes symptoms 
have worsened or that he would like a new VA examination.  In 
fact, notes from the veteran's post-service treatment records 
reflect that he was instructed by his care providers to 
report any worsening symptoms of his diabetes.  The record 
does not indicate, however, that the veteran has done so, or 
that he has ever complained of being told to restrict his 
activities or of episodes of ketoacidosis or hypoglycemic 
reactions.  Given the fact that the veteran was made aware in 
April 2006 of the requirements for a higher rating for his 
diabetes mellitus and did not report any worsening symptoms 
despite being repeatedly informed by his VA treatment 
providers to do so, the Board concludes that the medical 
evidence and VA examination of record are sufficient 
competent medical evidence to decide the claim, and an 
additional examination is not necessary.  See 38 C.F.R. 
§ 3.159 (c)(4).  The Board thus concludes that there is no 
duty to assist that remains unmet.

In addition, the veteran's post-service treatment records 
from the VA North Texas Health Care System in Dallas, Texas, 
have been associated with the claims file.  The veteran and 
his representative have further provided written argument in 
support of his claim.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claim on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Further, evaluation of the 
medical evidence since the filing of the claim for increased 
ratings and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 
percent rating is warranted if the condition requires insulin 
and restricted diet, or an oral hypoglycemic agent and 
restricted diet.   A 40 percent rating is warranted for 
requiring insulin, restricted diet, and regulation of 
activities (defined as avoidance of strenuous occupational 
and recreational activities).  A 60 percent rating is 
warranted for requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

A note that follows the criteria states that compensable 
complications of diabetes mellitus should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  In this regard, the Board 
notes as discussed above that the veteran has been separately 
granted service connection for nephropathy as secondary to 
his diabetes mellitus.  In addition, his diabetic retinopathy 
is currently evaluated with his service-connected diabetes 
mellitus as a noncompensable part of the disease process and 
will be discussed below.  Otherwise, the veteran has not 
claimed any complications related to his diabetes mellitus.

Relevant medical evidence of record consists of the veteran's 
treatment records from the VA North Texas Health Care System 
(NTHCS) and VA medical examinations provided to the veteran 
in January 2005 and June 2006.  Records of the veteran's care 
at the NTHCS reflect that he has received ongoing treatment 
for his service-connected diabetes mellitus.  Report of a 
March 2004 visit reflects that the veteran was being treated 
with oral medications and a restricted diet.  His treatment 
provider noted at that time that he did not exercise very 
often and was having difficulty controlling his blood sugar.  
At that visit, the veteran was first prescribed insulin to 
treat his diabetes.  Similarly, treatment notes from a July 
2004 visit indicate that the veteran was prescribed exercise 
and a controlled diet, in addition to insulin, to treat his 
diabetes.  Further records from the NTHCS show that the 
veteran has continued receiving treatment with insulin and a 
restricted diet in an effort to treat his diabetes mellitus.

Report of the January 2005 VA examination reflects that the 
veteran had had no episodes of hyperglycemia, ketoacidosis, 
or hypoglycemic reaction requiring hospitalization.  He was 
noted to be treated with restricted diet and insulin and to 
see his diabetic care provider every 3 months.  The veteran 
complained of generalized weakness but denied cardiovascular 
complications related to diabetes.  He was diagnosed with 
type II diabetes mellitus with insulin treatment and poor 
glycemic control.  No restriction of activities was noted at 
the time of the examination.

Report of the June 2006 examination noted that the veteran 
reported exercising at least 3 times per week by walking 1 
mile and following a restricted diet.  He again denied 
cardiovascular or cerebrovascular complications of the 
disease but complained that he was getting tired easily and 
that the diabetes had "slowed down his pace."  He reported 
that he worked as a bus driver but feared losing his job if 
his employer discovered that he was taking insulin to treat 
his diabetes.  The examiner diagnosed the veteran with type 
II diabetes under poor control with daily insulin treatment.  
No indication was made that the veteran's activities had been 
restricted by his diabetic care provider or any other 
treatment provider.

Here, the evidence shows that the veteran is diagnosed with 
diabetes mellitus, is now taking insulin for his diabetes, 
and has also been prescribed a restricted diet.  The veteran 
thus meets the criteria for award of the currently assigned 
20 percent disability rating.  However, in considering the 
evidence of record under the laws and regulations as set 
forth above, the Board concludes that the veteran is not 
entitled to an increased evaluation for his diabetes 
mellitus.  Specifically, the Board finds that a higher 
evaluation of 40 percent is not warranted because there is no 
evidence of record to indicate that the veteran's diabetes 
requires regulation of his activities.  The Board 
acknowledges that the veteran has reported that his diabetes 
mellitus has "slowed down his pace."  However, the Board 
notes that there is no indication in the veteran's medical 
records that his prescribed medical treatment requires him to 
avoid strenuous occupational and recreational activities.  
The record demonstrates that his diabetes mellitus requires 
daily insulin and a restricted diet.  However, despite his 
assertions at his June 2006 VA examination that his 
activities have been slowed as a result of his diabetes, the 
Board finds that the competent medical evidence demonstrates 
that any restriction of his activities is not medically 
required.  In fact, a July 2004 NTHCS treatment note 
indicates that a treatment provider found that the veteran 
was not exercising enough and encouraged him to increase his 
physical activity.  When evidence exists that the appellant 
has been encouraged to be more physically active, such 
medical documentation "contradicts any assertion that the 
appellant was being advised to limit his strenuous 
activity."  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

Similarly, the Board has considered but does not find that 
the veteran is entitled to a rating of 60 percent or 100 
percent.  In this case, there is simply no evidence that the 
veteran has experienced any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice-
monthly visits to a diabetic care provider.  The veteran has 
not claimed to have experienced any such episodes, and 
neither the VA medical examiners nor the veteran's treating 
VA physicians have noted any such problems in the veteran's 
examinations or medical history.  Absent evidence of a 
restriction in the veteran's activities due to diabetes or of 
episodes of ketoacidosis or hypoglycemic reactions, the claim 
for a higher schedular evaluation must be denied.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The Board acknowledges that the veteran also suffers from 
diabetic retinopathy.  Damage to the retina may be rated as 
10 percent disabling if there are localized scars, atrophy, 
or irregularities of the retina that are centrally located 
with irregular, duplicated, enlarged or diminished images.  
38 C.F.R. § 4.84a, Code 6011 (2008).  Otherwise, eye 
impairment is rated on the basis of impairment of central 
visual acuity.  The best distant vision after the best 
correction by glasses will be the basis for rating.  38 
C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  
The criteria for a compensable evaluation requires that the 
best corrected visual acuity be 20/50 in one eye and 2/40 in 
the other eye or worse.  38 C.F.R. § 4.84a, Diagnostic Code 
6079.  

In this case, the veteran underwent a VA eye examination in 
August 2006.  At that time, the retinal exam revealed mild 
background diabetic retinopathy in both eyes, but no other 
problems or disease process with the eyes.  As there is no 
evidence of damage to the retina, the veteran's retinopathy 
should be rated on the basis of impairment of visual acuity.  
In that case, the best distant vision after the best 
correction by glasses will be the basis for rating.  38 
C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079.  At the 
August 2006 examination, at distance with correction the 
veteran could see 20/30 in the right eye and 20/30 in the 
left eye.  As noted above, in order to warrant a 10 percent 
evaluation under Diagnostic Code 6079, vision must be 20/40 
in one eye and 20/50 in the other.  As the veteran's vision 
is not so impaired, the Board finds that his diabetic 
retinopathy does not warrant a separate compensable 
evaluation.

In this case, the Board finds that veteran's diabetes 
mellitus with retinopathy is manifested by the need for a 
restricted diet and daily insulin injections, without 
regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions, or compensable diabetic retinopathy.  
These symptoms do not meet the criteria for an increased 
rating of 40 percent.

III. Extra-schedular Evaluation

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
diabetes mellitus with retinopathy is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
There simply is no evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); frequent periods of treatment, let alone 
hospitalization; or evidence that the veteran's diabetes 
mellitus with retinopathy otherwise renders impractical the 
application of the regular schedular standards.  On the 
contrary, at his June 2006 VA examination, although he 
expressed his fear of losing his job if his employer 
discovered he was taking insulin, the veteran stated that he 
continued to work as a bus driver.  Therefore, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected diabetes mellitus with 
retinopathy, currently rated as 20 percent disabling, does 
not warrant an increased rating for any portion of the appeal 
period.  38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2008).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for diabetes mellitus with 
retinopathy is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


